DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The search of the prior art does not disclose or reasonably suggest forming a seed layer along just the first sidewall and the upper surface of each of the plurality of patterning structures as required by independent claims 1, 10, and 16.
The prior art, e.g. Kim (US 11, 133, 248), discloses providing a semiconductor device including plurality of patterning structures (Fig. 5, numeral 310’) over a device stack (300), each of the plurality of patterning structures including a first sidewall, a second sidewall, and an upper surface; forming a seed layer (Fig.6, numeral 602) along sidewalls forming a metal layer (Fig.8, numeral 802) atop the seed layer (602); forming a fill material (804) between each of the plurality of patterning structures (310’); and removing the plurality of patterning structures (Fig.11), but does not disclose or reasonably suggest forming a seed layer along just the first sidewall and the upper surface of each of the plurality of patterning structures as required by independent claims 1, 10, and 16 .
Claims 2-9, 11-15, and 17-20 are allowable due to their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891